COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 STEVE JUEN and CSDT                                §        No. 08-18-00181-CV
 AMERICA, INC.,
                                                    §          Appeal from the
                  Appellants,
                                                    §     County Court at Law No. 3
 v.
                                                    §      of El Paso County, Texas
 NOE RODRIGUEZ,
                                                    §        (TC# 2016DCV2973)
                  Appellee.



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the final summary judgment of the court below and remand the

cause for further proceedings, in accordance with this Court’s opinion. We further order that

Appellants recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.